DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 6 is objected to because of the following informalities:
In claim 6, line 2, “the receiving device” should read --the power-receiving device--.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 7 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by King et al (USPAP 2016/0001136).
	Regarding claim 7, King’s Figs. 1A and 3 show a wireless power-feeding apparatus for supplying electric power to a spherical power-receiving device (100) incorporating a secondary cell (122), a
power-receiving coil (130), a charging circuit and a wireless data transmitter (both within 124), comprising:
a power-transmitting coil (not shown but implied in Fig. 3); a driver circuit (330) adapted to supply the power-transmitting coil with high-frequency current to generate a magnetic flux for wireless power-feeding to the power-receiving coil; a wireless data receiver (not shown but implied) adapted to receive data transmitted from the wireless data transmitter (see paragraph [0054], lines 12-17); and a notifier (350) adapted to provide a predetermined notification depending on the data received by the wireless data receiver, the data including information relating to a state of feed for the power-receiving coil, the notifier being configured to change its notification depending on a change in the state of feed (see paragraph [0074]).
As to claim 9, King’s Fig. 3 clearly shows the wireless power-feeding apparatus according to claim 7, further comprising: a holding member (310) adapted to hold the power-receiving device (100).

Allowable Subject Matter
Claims 1-6 are presently allowed.
Claims 8 and 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM HERNANDEZ whose telephone number is (571)272-8979. The examiner can normally be reached Mon to Fri; 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah M Youssef can be reached on (571) 270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM HERNANDEZ/Primary Examiner, Art Unit 2849